DETAILED ACTION
Claims 1-11 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings submitted on April 28, 2022, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because the submitted pdf is blurry and, thus, includes non-black coloring (RGB = 000).  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.
The examiner notes that applicant did not file the same drawings from the 17-02252_DWGS_03.pdf file sent to the examiner on January 4, 2022, at 12:12 PM (which the examiner stated were in black and white).  Instead, applicant filed a 17-02252_DWGS_04_2022-04-28.pdf file that is not in black and white.  It appears that when applicant combined the drawings approved by the examiner with the other drawings that needed to be submitted, a lower quality file was generated.  Below are zoomed-in screen shots of each pdf file, showing the issue:
First, here is a portion of FIG.1 of the 17-02252_DWGS_03.pdf file previously emailed to the examiner (zoomed in at 1200%):
    PNG
    media_image1.png
    714
    771
    media_image1.png
    Greyscale


Next is a similar portion of FIG.1 of the filed 17-02252_DWGS_04_2022-04-28.pdf file (zoomed in at 1200%):


    PNG
    media_image2.png
    670
    726
    media_image2.png
    Greyscale


The difference in quality may be exaggerated based on any internal USPTO conversion of this Office Action to image format, i.e., the same conversion that pixelates non-black and white drawings.  However, the general point remains that there is significant noise and blur in the formally-filed pdf, causing a degradation in quality and resulting in pixelation.  The examiner recommends that applicant assemble a file with all drawings and then work with the examiner through email to finalize a black and white version (if possible to do so - not all drawings can be corrected by the examiner.  For instance, the examiner may not be able to correct blur, but could potentially correct a non-blurry pdf that isn’t truly in black and white.  Therefore, please try to remove all blur before contacting the examiner).

Conclusion
This application is in condition for allowance except for the aforementioned formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183